DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-11, drawn to a photocatalytic surface.
Group II, claims 12-15, drawn to a system.
Group III, claims 16-22, drawn to a photocatalytic system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a photocatalytic surface comprising a diffraction grating, an SPR-active metal layer on said diffraction grating, and a photocatalytic material adjacent said SPR-active metal layer, wherein light is diffracted at said diffraction grating and energy from said light is coupled to a surface plasmon formed at an interface of said SPR-active metal layer and a dielectric material, said surface plasmon providing activation energy for a chemical reaction enhanced by said photocatalytic material, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nootchanat et al., Investigation of localized surface plasmon/grating-coupled surface plasmon enhanced photocurrent in TiO2 thin films (hereinafter Nootchanat), in view of evidence by Griffin et al., Biosensors (hereinafter Griffin).
Nootchanat teaches a AuNP-TiO2 nanocomposite photocatalyst electrode (i.e., photocatalytic surface) (Nootchanat, page 24489, left column, lines 2-3; Fig. 8) comprising,
diffraction gratings (i.e., gold gratings) (Nootchanat, page 24485, right column, paragraph 2; Fig. 7-8);
plasmonic gold particles deposited near the surface of gold grating, wherein the SPR of the plasmonic gold nanoparticles enhances electron-hole pair generation (i.e., SPR-active metal layer on said diffraction grating) (Nootchanat, page 24490, left column, line 28; page 24491, ‘Conclusion’; Fig. 8);
AuNP-TiO2 nanocomposite wherein the nanocomposite particles are formed by the doping of AuNPs (i.e., SPR-active metal layer) on the TiO2 surface (i.e., photocatalytic material adjacent said SPR-active metal layer) (Nootchanat, page 24486, left column, lines 8-10; Fig. 8);
wherein a grating structure provides light scattering (i.e., light is diffracted at the gold diffraction grating) (Nootchanat, page 24484, paragraph 2; Fig. 7);
wherein the photocurrent of TiO2 is enhanced by a multiple plasmonic effect, i.e., LSPR of plasmonic gold nanoparticles and the grating-coupled propagating SP on a gold, wherein the photocurrent that originates from the water-splitting reaction catalyzed by the AuNP-TiO2 nanocomposite photocatalytic electrode is measured (Nootchanat, abstract), wherein the photoinduced water-splitting reaction involves the photoelectrocatalytic reaction at the interface between the photocatalyst electrode and the electrolyte (i.e., water) (Nootchanat, page 24488, ‘Electrochemical impedance spectroscopy (EIS)’), which SPR is a phenomenon that can exist at the interface between a metal and a dielectric material such as air or water as evidenced by Griffin (i.e., the water of the water-splitting reaction is a dielectric material; energy from said light is coupled to a surface plasmon formed at an interface of said SPR-active metal layer and a dielectric material);
wherein the interaction between LSPR and grating-coupled SPR could facilitate the multiple enhancement of electric field near the TiO2 surface (i.e., photocatalytic material), resulting in the strong enhancement of the photocurrent of TiO2 (Nootchanat, page 24490, lines 30-33), wherein compared to the pristine TiO2, a deterioration of the catalytic performance might be attributed to the decrease in the number of titanol groups on the TiO2 surface and the increase in the number of recombination centers when a large amount of gold is present on the semiconductor (Nootchanat, page 24489, paragraph 2), wherein the photoinduced water-splitting reaction involves the photoelectrocatalytic reaction at the interface between the photocatalyst electrode and the electrolyte (Nootchanat, page 24488, ‘Electrochemical impedance spectroscopy (EIS)’) (i.e., the TiO2 of the photocatalyst electrode enhances the surface plasmon provided activation energy for water-splitting chemical reaction).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Category A
Species (a) – drawn to said photocatalytic material is applied to said SPR-active metal surface as a coating of uniform thickness.

Species (b) – drawn to said photocatalytic material is applied to said SPR-active metal surface in a non-uniform pattern. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: claims 1-2 and 5-11.
Species (a) and species (b), are lack unity of invention because the groups do not share the same or corresponding technical feature.

NOTE: If Applicant elects Group I, Applicant must also elect one of the species from the Category A. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.S.S./Examiner, Art Unit 1732             
                                                                                                                                                                                           /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732